DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-9, 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Barnes [Pat. No. 6,688,469] in view of Taylor et al [US 2020/0239196A1] and Carter [US 2019/0365126A1].
Barnes et al teach a packaged food product comprising a container with a rim (Figure 5, #28), a tapering sidewall and bottomwall extending away from the rim to define a storage area (Figure 5, #26-27), a tool portion integral with the rim and extending outward (Figure 5, #25), the tool including tines at its distal end (Figure 4B), a semi-liquid or cream-like food product within the storage area (column 3, lines 28-36), a plastic or metallic lid sealing the container (column 3, line 35), 
Barnes et al do not explicitly recite a wet cat/dog food and the wall being hand deformable to cause the food to exit (claim 1), tiered walls (claim 5), the tool extending at least 1 cm or 2 cm (claim 6-7), a second detachable container (claim 11), the tines having straight edges and rounded corners (claim 12-13), and a recessed rim region (claim 14).
Phrases such as “configured for use in breaking up the food…” are merely preferred methods of using the claimed product. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding the tine size, it would have been obvious to one of ordinary skill in the art to incorporate the claimed tool size into the invention of Barnes since Barnes already included elongated tines forming a tool extending from the wall of the storage area (Figure 5, 4B) but simply did not mention any dimensions, since domestic forks commonly possessed tines with a length in excess of 2 cm, and since longer tines would have enabled easier use of the fork of Barnes for eating and serving foods.
Taylor et al teach a food container comprising wet cat food (paragraph 0003) the container being hand deformable to eject the food (Figure 8B), the container walls having tiers (Figure 1, #24, 26), a second detachable container (Figure 6A), and a recessed rim region for gripping (Figure 7A-C, #28; paragraph 0059).
Carter teaches a pet utensil kit including a fork used for preparing the food and serving it to the pet (Figure 2-3, #24, 16; paragraph 0022), and the tines having straight edges connected by rounded corners (Figure 2, #24).
It would have been obvious to one of ordinary skill in the art to incorporate the claimed wet cat food, hand deformable walls, tiered walls, second detachable container, and rim recess into the invention of Barnes et al, in view of Taylor et al, since both are directed to food containers, since Barnes et al already included a semi-liquid or cream-like food product within the storage area (column 3, lines 28-36), since wet cat food was commonly pressed out of food containers (Figure 8A-B) as shown by Taylor et al, since hand deformable container also commonly included walls having tiers (Figure 1, #24, 26), a second detachable container (Figure 6A), and a recessed rim region for gripping (Figure 7A-C, #28; paragraph 0059) as shown by Taylor et al, since many consumers had pet cats which they need to feed daily, since cat food was commonly placed on shallow plates/bowls to avoid whisker stress caused by the cat’s whiskers contacting the walls of a deep bowl or container, since pet feeding kits commonly included a fork used for preparing the food and serving it to the pet (Figure 2-3, #24, 16; paragraph 0022) and the tines having straight edges connected by rounded corners (Figure 2, #24) as shown by Carter, since the disposable container of Barnes et al, in combination with the hand deformable and tiered walls of Taylor et al, would have provided an easy to use, disposable, and convenient means for providing food to cats on a dish; since the fork tines of Barnes et al would have provided a convenient disposable means for breaking up the cat food and removing all of the food out of the container, since a rim recess would have provided a convenient means for gripping the container of Barnes et al during hand deformation and dispensing, since attaching two containers together would have been desirable to the consumer of Barnes et al by enabling the mixing of two different flavors or varieties of cat food, since the claimed tine configuration would have been used during the course of normal experimentation and optimization due to factors such as the type, texture, and particle size of cat food; and since the capability of squeezing out the food would have enabled the use of thicker and more viscous foods in the invention of Harding without having to rely solely upon gravity to dispense the food onto the plate.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Barnes et al, in view of Carter and Taylor et al, as applied above, and further in view of Weaver Jr [Pat. No. 5,511,684].
Barnes et al, Carter, and Taylor et al teach the above mentioned concepts. Barnes et al also taught the sidewall, rim, and tool being integral (Figure 5). Barnes et al do not explicitly recite a greater rim thickness than wall thickness (claim 2). Regarding claim 3, phrases such as “blow-molded” are simply preferred methods of making the product. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Weaver Jr teaches a food container comprising a rim (Figure 7A, #20), a sidewall with a tier (Figure 7A, #24), and the sidewall being thinner than the rim to permit bending and flexing (Figure 7A, #20, 24; column 3, line 51). It would have been obvious to one of ordinary skill in the art to incorporate the claimed thicknesses into the invention of Barnes et al, in view of Carter, Tyalor et al, and Weaver Jr; since all are directed to food containers, since Barnes et al already included an integral sidewall, rim, and tool, since the pet food container of Taylor et al already included a hand deformable wall, since food containers commonly included the sidewall being thinner than the rim to permit bending and flexing (Figure 7A, #20, 24; column 3, line 51) as shown by Weaver Jr, and since the claimed thicknesses would have enabled easier dispensing of the food product of Barnes et al, in view of Taylor et al and Weaver Jr.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Barnes et al, in view of Carter and Taylor et al, as applied above, and further in view of Hollenbeck [Pat. No. 4,394,906].
Barnes et al, carter, and Taylor et al teach the above mentioned components. Barnes et al do not explicitly recite a sidewall protrusion (claim 15). Hollenbeck teach a food container comprising a sidewall with protrusions in the form of telescoping corrugations (Figure 1, #16-32). It would have been obvious to one of ordinary skill in the art to incorporate the claimed protrusion into the invention of Barnes et al, in view of Carter, Taylor et al, and Hollenbeck; since all are directed to food containers, since Barnes et al already included a sidewall, since Taylor et al already included hand deformable dispensing, since food containers commonly included a sidewall with protrusions in the form of telescoping corrugations (Figure 1, #16-32) as shown by Hollenbeck, and since protrusions on the sidewall of Barnes et al, in view of Taylor et al and Hollenback, would have enabled easier and more secure grasping of the container during dispensing.

Response to Arguments
Applicant’s arguments with respect to claims 1-9, 11-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW E BECKER whose telephone number is (571)272-1396. The examiner can normally be reached 8am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DREW E BECKER/Primary Examiner, Art Unit 1792